Same prioDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This office action is responsive to the communication filed on 11/23/2022. As an initial matter, the 35 USC 112 rejections set forth in the previous office action have been withdrawn in view of Applicant's amendments and arguments. However new 112 b rejection is introduced to address the amendment of claims 1-9.
Applicant's remaining arguments regarding the 35 USC 103 rejections with respect to claims 1-10 have been fully considered but they are not persuasive.
Applicant argues in page 10 RE the limitation of “"receive, from each of two or more terminal devices, a score of at least one other avatar acquired by each of the two or more terminal devices,"” in claims  that “Applicant's claim recites that the score is of at least one other avatar. In contrast, Otsuka is only considering a user submitting the participation request rather than a score of a user other than the user submitting the request. For example, as described in paragraph [0152] of Otsuka, step 22 only "identifies a group to which the user who has transmitted the participation request belongs" because the information is only about the user who submitted the participation request. This does not equate to Applicant's claim where a score of at least one other avatar (i.e., other than the terminal device itself) is received from the terminal device.”. In response the examiner contests that this appears to be Applicant’s own conclusion and based on features not recited in the rejected claims, rather than evidence,. The limitation recites “"receive, from each of two or more terminal devices, a score of at least one other avatar acquired by each of the two or more terminal devices,"” Otkuka clearly meets the requirement in Figs 9-10, [0151]-[0152] wherein user info is transmitted from each of multiple terminal devices along with avatar id and group id with the participation request  (Fig 3, [0079]) wherein the group id eg, 1 or 2, is equivalent to the claimed score and identical to user role attribute value as  score in Applicant’s disclosure in [0218], with the initial input from each terminal in Fig 5, [0192]. Nowhere in the claim recites or requires “a score of at least one other avatar (i.e., other than the terminal device itself) is received from the terminal device.”, or a terminal transmits another terminal’s information to the avatar output device. In addition the specification is completely silent the feature of ““a score of at least one other avatar (i.e., other than the terminal device itself) is received from the terminal device.”” 
Therefore, the rejections of the claims are maintained. 
For similar reasons, Applicant’s similar argument in Pages RE 11-12 RE similar limitation in new claims 12-14, are also not persuasive and therefore rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 recite the limitation "the position" in “based on a change of the position of the avatar”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al (US 20220095008 A1), and further in view of Cheng (US 6329986 B1).
RE claim 1, Otsuka teaches An avatar output device (Fig 1 server device 20, [0046]-[0047]) comprising: 
a memory ((Fig 1 storage 23, [0049]) configured to store, for each of two or more avatars, avatar information including first model information for displaying the avatar (Fig 1 23a-d, [0067]- [0068]); and 
processing circuitry (Fig 1 #21, [0047]) configured to 
receive, from each of two or more terminal devices, a score of at least one other avatar acquired by each of the two or more terminal devices (Figs 3, 9-10, [0151]-[0152] “a participation request is received from the first viewer user. The participation request is transmitted from the client device 10a to the server device 20 when the first viewer user selects the avatar participation button 63 displayed on the client device 10a…. identifies a group to which the user who has transmitted the participation request belongs.”, [0079] wherein the group id eg, 1 or 2, is equivalent to the claimed score and identical to user role attribute value as  score in Applicant’s disclosure in [0218] ); 
determine, for each of the two or more terminal devices, at least one first avatar to be displayed using the first model information and at least one second avatar to be displayed using second model information (Figs 4, 7 C-D, F, [0068], [0086], [0125] “the image 60c rendered from the perspective of the virtual camera 53c includes the character object 51 seen from the right rear and the avatars 56a to 56c arranged in the first region 52a. Considering the relative positions of the virtual camera 53c, first region 52a and second region 52b, the image 60c also shows some of the avatars arranged in the second region 52b while being hidden behind the avatars 56a to 56c. The avatars 56a to 56c and avatars 57a to 57g may be two-dimensionally displayed. In this case, the two-dimensionally displayed avatars 56a to 56c and avatars 57a to 57g appear in the virtual space 50 together with the other three-dimensionally displayed objects. …It may be only the avatars 57a to 57g arranged in the back that are two-dimensionally displayed….  the avatar displaying unit 21h may runtime-load the 3D display information for the avatars to be placed in the virtual space 50 in response to their participation requests and three-dimensionally display the avatars in the video using the runtime-loaded 3D display information.” wherein the 3D model/display information and the 2D model/display information are equivalent to the first and second model information. The avatars are arranged and displayed in rows/regions corresponding to the determined score of group ID as taught in Figs 7C-D, 7F, 9-10, [0123], [0134]); 
acquire an avatar using the second model information for each of the at least one second avatar, and acquire an avatar using the first model information for each of the at least one first avatar; and output the two or more acquired avatars (Figs 7C-D, 7F, 9-10, [0123], [0134]). 
Otsukais silent RE: the second model with a data size smaller than a data size of the first model information from among the two or more avatars, using the score and based on a change of the position of the avatar. However Cheng teaches in col 32 lines 59-64 “If avatars are animated in 4 levels of detail, the most detailed animation level (i.e., level 4) preferably is assigned to avatar A.sub.3, as such avatar has the highest priority. Conversely, the least detailed animation level (i.e., level 1) is assigned to avatar A.sub.2, while intermediate levels (e.g., level 3 and level 2) are assigned to A.sub.5 and A.sub.1, respectively.”, col 33 lines 22-24 “If the rendering of A.sub.4 is placed at level 3, avatars A.sub.1, A.sub.5, and A.sub.2 are rendered at some lower level of detail.”, col 10 lines 28-32 “ the details typically include the object's features, expressions, gestures and other manifestations; as such, the enhancements are directed to one or more of resolution (e.g., numbers of polygons)” etc, in order to provide reduced complexity of and overall system loading and enhanced allocation of system resources in supporting a virtual environment. Cheng further teaches displaying the avatar using the score and based on a change of the position of the avatar as relative position between the avatars in Figs 1-4, abstract “The priority component is responsive to selected parameters, including, for example, one or more of (i) objects' relative positions, (ii) the direction, orientation and span of sense and focus spaces” in order to determine an appropriate priority for avatars and determine rendering/quality levels based on the priority. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Otsukais a system and method the second model with a data size smaller than a data size of the first model information from among the two or more avatars, using the score and based on a change of the position of the avatar, as suggested by Cheng, in order to provide reduced complexity of and overall system loading and enhanced allocation of system resources in supporting a virtual environment and further controlling the size/data of the second avatars based on the relative distance/position of the avatars to provide a realistic visualization of the environment and thereby increasing system effectiveness and user experience.
 RE claim 3, Otsuka teaches wherein the processing circuitry is further configured to determine the at least one second avatar based on the score acquired using at least one dynamic attribute value that is an attribute value corresponding to each of the two or more avatars and that is dynamically changeable ([0079] “Various criteria may be used to determine which one of the groups a user belongs.. … The points of the user may increase or decrease”, [0081]-[0082] etc indicate the group ID is dynamically changeable). 
RE claim 4, Otsukais silent RE: wherein the at least one dynamic 42Attorney Docket No. 18873US01 attribute value includes any one of an attribute value relating to a visual field of a user corresponding to the avatar, an attribute value relating to a distance from the user, and an attribute value relating to an orientation of the user. However Cheng teaches in Figs 1-4, abstract “The priority component is responsive to selected parameters, including, for example, one or more of (i) objects' relative positions, (ii) the direction, orientation and span of sense and focus spaces” in order to determine an appropriate priority for avatars and determine rendering/quality levels based on the priority. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Otsukais a system and method wherein the at least one dynamic 42Attorney Docket No. 18873US01 attribute value includes any one of an attribute value relating to a visual field of a user corresponding to the avatar, an attribute value relating to a distance from the user, and an attribute value relating to an orientation of the user, as suggested by Cheng, in order to determine an appropriate priority score for avatars and thereby increasing system effectiveness and user experience.
RE claim 6, Otsuka teaches wherein the avatar information of each of the two or more avatars in the memory includes the first model information and the second model information (Fig 1 23a-d, [0067]-[0068], [0086]), and the processing circuitry is further configured to read the second model information and construct the avatar using the second model information for the at least one second avatar; and reads the first model information and constructs the avatar using the first model information for the at least one first avatar (Figs 7C-D, 7F, 9-10, [0123], [0134]).
RE claim 7, Otsukais as modified by Cheng teaches wherein the avatar information of each of the two or more avatars in the memory includes at least one static attribute value that does not dynamically change, and the processing circuitry is further configured to determine the at least one second avatar using information based on the at least one static attribute value corresponding to each of the two or more avatars (Otsukais ([0079] “The group information of a user is a group ID identifying the group to which the user belongs.” In addition Cheng teach teaches many other static attribute to calculate score of the second avatar in abstract (iii) to (vii). Any or combination attributes would be utilized to determine the second avatar as set forth in rejection of claim 1.).  
RE claim 8, Otsukais as modified by Cheng teaches wherein the at least one static attribute value includes any one of a role attribute value related to a role of the avatar, an origin attribute value indicating whether or not the avatar is created by a user, and an attribute value of the terminal device corresponding to the avatar (Otsukais ([0077] Wherein the role eg., distributor or viewer role would be utilized to determine the second avatar as set forth in rejection of claim 1. In addition Cheng teach teaches many other static attribute to calculate score of the second avatar in abstract ).
RE claim 13, Otsukais as modified by Cheng teaches wherein the processing circuitry is further configured to receive, from each of two or more terminal devices, a determination result based on the score in association with an avatar identifier (Otsukais (Fig 3, [0077]-[0079] Wherein each of score, group/role id, ranking as a determination result based on the score based on user interaction/engagement is associated with user information and avatar id. In addition Cheng teach teaches many receiving other attribute value/score to calculate priority as the determination result based on the score in abstract).  
Claim 12 recites limitations similar in scope with limitations of claim 13 and therefore rejected under the same rationale. In addition Otsukais as modified by Cheng teaches determine the first and second avatar using the determination result (Otsukais Figs 7C-D, 7F, 9-10, [0123], [0134] etc., and Cheng abstract, Fig 1b); 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Otsukais as modified by Cheng, and further in view of Naoto et al (JP 2018028789 A, see attached English translation as NPL).
 RE claim 2, Otsukais as modified by Cheng silent RE: wherein the processing circuitry is further configured to receive position information that specifies a position of the avatar corresponding to each of the two or more terminal devices from each of the two or more terminal devices, and transmit, in association with the avatar identifier for identifying the avatar, position information of at least one other avatar from among position information of the two or more avatars corresponding to the two or more terminal devices except for at least the position information of a host avatar corresponding to the terminal device that is a transmission source, to each of the two or more terminal devices. 
However Naoto teaches the above receiving and transmitting avatar position info, other than the user/host avatar in abstract, page 2, paragraphs 2-4, page 5 last paragraph in order to render a VR environment presenting the avatars utilizing the position info. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Otsukais as modified by Cheng a system and method wherein the processing circuitry is further configured to receive position information that specifies a position of the avatar corresponding to each of the two or more terminal devices from each of the two or more terminal devices, and transmit, in association with the avatar identifier for identifying the avatar, position information of at least one other avatar from among position information of the two or more avatars corresponding to the two or more terminal devices except for at least the position information of a host avatar corresponding to the terminal device that is a transmission source, to each of the two or more terminal devices, as suggested by Naoto, as this doesn’t change the overall operation of the system, and it could be used to effectively render the avatars utilizing the position information and thereby increasing system effectiveness and user experience.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Otsukais as modified by Cheng, and further in view of Gotoh (US 20190362131 A1).
 RE claim 5, Otsukais as modified by Cheng silent RE: wherein the second model information is model information in which information of only a part of the avatar has a reduced data size.  
 However Gotoh teaches in abstract and [0124]-[0126] for reducing the data amount of the part that is not important.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Otsukais as modified by Cheng a system and method wherein the second model information is model information in which information of only a part of the avatar has a reduced data size, as suggested by Gotoh, as this doesn’t change the overall operation of the system, and it could be used for reducing the data amount of the part that is not important and thereby increasing system effectiveness and user experience.
RE claim 9, Otsukais as modified by Cheng silent RE: wherein the second model information is model information having M, where M is a natural number of 1 or more, mesh information acquired using N, where N is a natural number of 2 or more, mesh information included in the first model information, M being less than N.
However Gotoh teaches in [0098], [0151]-[0152] for generating mesh models for parts of avatar with different resolution.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Otsukais as modified by Cheng a system and method wherein the second model information is model information having M, where M is a natural number of 1 or more, mesh information acquired using N, where N is a natural number of 2 or more, mesh information included in the first model information, M being less than N, as suggested by Gotoh, as this doesn’t change the overall operation of the system, and it could be used for effectively generating the avatars utilizing corresponding mesh models and thereby ensuring system effectiveness and user experience.
Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over Otsukais as modified by Cheng and Naoto as applied in claim 2, and further in view of  Kawakami  et al (US 20130013089 A1), and further in view of Gotoh.
Claim 10 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale. In addition Naoto teaches a memory configured to store position information of an avatar corresponding to a terminal device (Fig 7).
Otsukais as modified by Cheng and Naoto is silent RE store at least 43Attorney Docket No. 18873US01 one terminal attribute value including the position information (Fig 7, position information 702, page 5 7th and 9th paragraph.).
However Kawakami teaches storing at least 43Attorney Docket No. 18873US01 one terminal attribute value as a terminal ID in [0147] used to identify the user as the user ID  for controlling avatar production in [0015], [0151].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Otsukais as modified by Cheng a system and method a memory configured to store at least 43Attorney Docket No. 18873US01 one terminal attribute value including the position information, as suggested by Kawakami, as this doesn’t change the overall operation of the system, and it could be used for identifying the user utilizing the terminal ID and thereby ensuring system effectiveness and user experience.
When the terminal identifier of the terminal device is included as set forth above it would perform the transmitting the position information of the avatar includes transmitting the score of the at least one other avatar or a determination result based on the score to the avatar output device in association with a terminal identifier of the terminal device, effectively utilizing the terminal id. 
 In addition Otsukais as modified by Cheng and Naoto is silent RE wherein receiving the position information includes receiving, in response to the transmission of the score or the determination result, different pieces of model information of the other avatar corresponding to the score or the determination result from the avatar output device.
However Gotoh teaches in abstract, [0124]-[0126], [0098], [0151]-[0152] for generating mesh models for parts of avatar with different resolution associated with a priority level score.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Otsuka as modified by Cheng, Naoto and Kawakami a system and method wherein receiving the position information includes receiving, in response to the transmission of the score or the determination result, different pieces of model information of the other avatar corresponding to the score or the determination result from the avatar output device, as suggested by Gotoh, as this doesn’t change the overall operation of the system, and it could be used for effectively generating the avatars utilizing corresponding part models based on the scores and thereby ensuring system effectiveness and user experience.
Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no single or combination of prior arts were found to teach the following subject matter:
wherein in response to an avatar of a first terminal device changing position, the processing circuitry is further configured to receive a request from the first terminal device including (1) one or more sets of an avatar identifier of any other avatar whose determination result has changed from a previous determination result and (2) the changed position information, acquire a determination result corresponding to each of one or more avatar identifiers included in the request from the terminal device having the first model information or the second model information, transmit the determination result to the first terminal device, wherein the determination result is used by the first terminal device to construct display information to be changed in accordance with the changed position of the avatar of the first terminal device.
The closest prior art US 20210295578 A1 teaches displaying and controlling both a first avatar and a second avatar together in a first user terminal in Fig 10 and [0120]- [0121].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619